 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWayne Metal Company, Inc. and United Steelworkersof America, AFL-CIO-CLC, Petitioner. Case 17-RC-8743November 7, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYPursuant to a Stipulation for Certification UponConsent Election, an election was conducted on June13, 1979, among the employees in the appropriateunit. At the conclusion of the election, the partieswere furnished with a tally of ballots which showedthat of approximately 69 voters, 67 cast ballots ofwhich 36 were for and 30 against the Petitioner, and Iwas challenged. The challenged ballot was not suffi-cient in number to affect the results of the election.Thereafter, the Employer filed timely objections tothe election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationand, on August 24, 1979, issued and duly served onthe parties his report on the objections in which herecommended that the objections be overruled andthat the Board issue a Certification of Representative.Thereafter, the Employer filed timely exceptions tothe Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:I. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees at the Employer's Marshfield, Mis-souri, location constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees, truckdrivers, lead-men, and plant superintendent, but excluding of-fice clerical employees, professional employees,guards, and supervisors as defined in the Act.5. The Board has considered the objections, theRegional Director's report, and the exceptions, andhereby adopts the Regional Director's findings.' con-clusions, and recommendations.2Accordingly, as the tally shows that the Petitionerhas obtained a majority of the valid votes cast, weshall certify it as the exclusive bargaining representa-tive of the employees in the certified unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Steelworkers ofAmerica, AFL-CIO-CLC, and that, pursuant to Sec-tion 9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein for the purposes of collective bar-gaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.The Regional Director recommended. inter alia, that an objection of theEmployer to a threat of harm made by employee Robert Neff to employeeRobert Loe be overruled on the following grounds ( ) Thre is no evidencethat NeffWs conduct intimidated Loe in casting his ballot. (2) Neffs statementwas not sanctioned by the Union, and (3) Neffs statement was isolated anddid not create a general atmosphere of fear and coercion which rendered afair election impossible. We disavow ( I ) as it is well established that proof ofcoercive effect is unnecessary in determining whether conduct may reason-ably be said to tend to interfere with an election See The Denver Post, 245NlRB No. 14 (1979). However, we find that the objections in question hasno merit2 We ind that the Employer's exceptions lo the Regional Director's reportraise no material or substantial issues of fact or law which warrant reversalof the Regional Director's findings or require a hearing. In adopting theRegional Director's recommendation that the Emploer's objections basedon allegations of material misrepresentations be overruled. Member Murphvrelies on her concurrence in Shopping Kart Food MIrket. Incr, 228 NRB1311 (1977). See her dissent in ;eneral Knit f ( Calirnia, Inc, 239 NlRB619 11978)246 NLRB No. 61392